Case 2:15-cr-20652-GCS-DRG ECF No. 1692, PageID.23150 Filed 11/13/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  UNITED STATES OF AMERICA,

                     Plaintiff,                 CASE NUMBER 15-cr-20652

  -v-                                           HON. GEORGE CARAM STEEH

  D-5 QUINCY GRAHAM,

                     Defendant.
                                        /

    GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
   LETTER TO THE COURT (ECF NO. 1664) AND MOTION TO CLARIFY
                   SENTENCE (ECF NO. 1686)

        For just under six months in 2016, Quincy Graham, a long-standing, older,

  member of the Seven Mile Bloods [SMB] gang, was federally detained pending

  trial in two cases in the Eastern District of Michigan. In case number 15-cr-20546,

  Graham pleaded guilty to felon in possession of a firearm in violation of 18 U.S.C.

  § 922(g), before the Honorable Denise Page Hood on December 15, 2015 (“922(g)

  case”). Graham had been detained pending trial on the 922(g) case since his initial

  appearance on August 26, 2015. See 15-cr-20546, ECF No. 7, PageID.11, Order

  Scheduling a Detention Hearing; ECF No. 9, PageID.13, Order of Detention

  Pending Trial; ECF No. 20, PageID.45, Order Denying Defendant’s Motion for

  Revocation of Detention Order.

        In addition, Graham was indicted on the SMB RICO conspiracy case at bar
                                            1
Case 2:15-cr-20652-GCS-DRG ECF No. 1692, PageID.23151 Filed 11/13/20 Page 2 of 6




  (“RICO case”) on February 17, 2016. ECF No. 46. He consented to detention on

  March 15, 2016. On October 4, 2016, Judge Hood sentenced Graham on the 922(g)

  case to 27 months incarceration. 15-cr-20546, ECF No. 34, PageID.102-03.

  Graham now moves this Honorable Court to clarify its sentence to add credit for

  Graham’s time while detained pending trial on the RICO case between March 15,

  2016 (the date he consented to detention in the RICO case) and October 4, 2016

  (the date he was sentenced in the 922(g) case). Doing so would violate the double

  crediting prohibition in 18 U.S.C. § 3585(b). Therefore, the Court should deny

  Graham’s motion.

   18 U.S.C. § 3585(b) Prohibits Double Crediting Of Credit for Prior Custody

        Calculation of a term of imprisonment is governed in 18 U.S.C. § 3585. The

  Bureau of Prisons (BOP), and not the district court, is responsible for

  administering the sentence and determining the credit for time served prior to

  custody. United States v. Wilson, 503 U.S. 329, 333-35, 112 S.Ct. 1351, 117

  L.Ed.2d 593 (1992). 18 U.S.C. § 3585(b) states:

        A defendant shall be given credit toward the service of a term of
        imprisonment for any time he has spent in official detention prior to the date
        the sentence commences—
               (1) as a result of the offense for which the sentence was imposed; or
               (2) as a result of any other charge for which the defendant was
               arrested after the commission of the offense for which the sentence
               was imposed;
        that has not been credited against another sentence.

  (emphasis added). Graham was detained on the 922(g) case from his initial
                                            2
Case 2:15-cr-20652-GCS-DRG ECF No. 1692, PageID.23152 Filed 11/13/20 Page 3 of 6




  appearance on August 26, 2015 to the date Judge Hood sentenced him on October

  4, 2016. BOP gave him the thirteen and a half months credit between those dates

  towards his 922(g) sentence of 27 months. That is why Graham completed his

  922(g) sentence ten months later on August 4, 2017. BOP cannot also give Graham

  credit to the RICO case for the time between March 15 and October 4, 2016 when

  he was detained pending trial in both cases because it was already given on the

  922(g) case. See Wilson, 503 U.S. at 337, 112 S.Ct. 1351 (“Congress made clear

  [in § 3585(b)] that a defendant could not receive a double credit for his detention

  time.”); and Blood v. Bledsoe, 648 F.3d 203, 209 (3d Cir. 2011). Section 3585(b) is

  crystal clear: Graham cannot “double dip,” i.e. get credit for both cases between

  March 15 and October 4, 2016, because that time was already “credited against

  another sentence”—his 922(g) case sentence.

    The Plea Agreement and Court’s Sentence Already Took into Account the
                       Time Served on the 922(g) Case

        The parties understood the operation of 18 U.S.C. § 3585 and reached a plea

  agreement that expressly captured that mutual understanding. Specifically, the

  parties in the Rule 11 plea agreement understood that Graham would only get

  credit against his RICO sentence from the time after he finished his 922(g)

  sentence and took into account the fact that Graham had been sentenced to 27

  months incarceration in the agreement. In the Rule 11 agreement, the parties

  agreed to a binding cap of 84 months of incarceration as the upper limit to which
                                            3
Case 2:15-cr-20652-GCS-DRG ECF No. 1692, PageID.23153 Filed 11/13/20 Page 4 of 6




  the Court could sentence Graham for the RICO case. In doing so, the parties stated

  they “further agree that this binding sentencing cap of 84 months takes into

  consideration, and accounts for, the fact that defendant has already been sentenced

  to and served 27 months of imprisonment for his conviction in [922(g) case].” ECF

  No. 1199, PageID.15451. Additionally, to specifically address the concern that

  Graham now moves this Court to clarify, the Rule 11 agreement states, “the parties

  further agree and understand that, pursuant to 18 U.S.C. § 3585(b), defendant will

  receive credit from the Bureau of Prisons toward the service of his sentence in the

  [RICO case] for the time he has served in detention on the instant case—that is, for

  the time he has served in pretrial detention from the end date of his sentence in [the

  922(g) case] up to the date his sentence commences in the [RICO case].” ECF No.

  1199, PageID.15451-452 (emphasis added). Thus, the parties, at the plea on

  September 13, 2018, clearly understood that Graham would only start to receive

  credit towards the sentence on the RICO case after his sentence ended on the

  922(g) case that is, August 4, 2017.

        In addition, the Court specifically took into account the fact that Graham

  was detained on both cases between March 15 and October 4, 2016, when it

  sentenced Graham to a below guidelines sentence of 67 months in the instant

  RICO case. In Graham’s Judgment in a Criminal Case, the Court explained that it

  “considered, among other factors, the defendant’s time in custody from March 15,

                                            4
Case 2:15-cr-20652-GCS-DRG ECF No. 1692, PageID.23154 Filed 11/13/20 Page 5 of 6




  2016 to October 4, 2016 on [the RICO and 922(g) cases].” ECF No. 1324,

  PageID.17588. Thus, the parties and the Court were all aware of how BOP would

  properly apply the law, only assessing the credit towards the 922(g) case; and the

  Court decided to sentence Graham 17 months below the bottom of the guidelines,

  in part, because of that fact.

                                      Conclusion

           The government moves this Honorable Court to deny Graham’s Motion for

  an order clarifying sentence as the operation of 18 U.S.C. § 3585(b) is clear, and

  the agreement of the parties expressed in the Rule 11 plea agreement and the

  intention of the Court expressed in the Judgment comply with the law and are also

  clear.



                                               Respectfully submitted,

                                               MATTHEW SCHNEIDER
                                               UNITED STATES ATTORNEY


                                               /s/ Rajesh Prasad
                                               Rajesh Prasad
                                               Assistant United States Attorney
                                               211 W. Fort Street, Suite 2001
                                               Detroit, Michigan 48226
                                               Phone: 313-226-0821
                                               E-Mail: Rajesh.Prasad@usdoj.gov

  Dated: November 13, 2020


                                           5
Case 2:15-cr-20652-GCS-DRG ECF No. 1692, PageID.23155 Filed 11/13/20 Page 6 of 6




                            CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using the ECF system which will send

  notification of such filing to the following:

                         Michael Rataj, Attorney for Defendant

        In addition, a copy will be mailed to the non-ECF party:

        Quincy Graham
        Reg. No. 51373-039
        Federal Correctional Institution
        P.O. Box 1000
        Sandstone, MN 55072

                                                  s/Rajesh Prasad
                                                  Assistant United States Attorney
                                                  211 W. Fort Street, Suite 2001
                                                  Detroit, Michigan 48226
                                                  Phone: 313-226-0821
                                                  E-Mail: Rajesh.Prasad@usdoj.gov




                                             6
